     Case 5:20-cv-00183-TKW-MJF Document 36 Filed 08/16/21 Page 1 of 2


                                                                                Page 1 of 2

          UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF FLORIDA
                  PANAMA CITY DIVISION
LARRY PUGH,

      Plaintiff,

v.                                                 Case No. 5:20-cv-183-TKW/MJF

UNITED STATES OF AMERICA,

      Defendant.
                                            /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 29) and Plaintiff’s objections (Doc. 33).               The Court

reviewed the issues raised in the objections de novo as required by 28 U.S.C.

§636(b)(1) and Fed. R. Civ. P. 72(b)(3), and based on that review, the Court agrees

with the magistrate judge’s determination that this case should be dismissed.

      If, as Plaintiff claims in his objections “[t]he BOP’s ultimate failure is not that

it failed to prescribe Prilosec but that it stopped prescribing Ranitidine and failed to

prescribe any medication to treat [Plaintiff’s] chronic GERD condition,” Doc. 33, at

6 (emphasis in original), that “failure” occurred in July 2014, which means that

Plaintiff’s cause of action likely accrued even earlier than the magistrate judge

determined. Either way, the Court agrees with the magistrate judge’s conclusion

that the statute of limitations bars Plaintiff’s medical malpractice claim under the
     Case 5:20-cv-00183-TKW-MJF Document 36 Filed 08/16/21 Page 2 of 2


                                                                             Page 2 of 2

Federal Tort Claim Act. With respect to the other issues discussed in the Report and

Recommendation, Plaintiff does not contest the magistrate judge’s determination

that there is no legal basis for Plaintiff to recover his expenditures for medications

and he disclaims any intent to plead a deliberate indifference claim under the Eighth

Amendment or a claim under the Freedom of Information Act. Id. at 11, 16.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Defendant’s motion to dismiss (Doc. 14) is GRANTED, and this case

             is DISMISSED with prejudice.

      3.     The Clerk shall enter judgment in accordance with this Order and close

             the case file.

      DONE AND ORDERED this 16th day of August, 2021.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
